Citation Nr: 1818735	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's low back disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board notes that the VA examination provided in December 2012 does not account for the Veteran's and his family members' statements of continuous symptomatology since service.  However, for reasons explained below, the Board deems the statements not competent and credible.  Moreover, the medical evidence does not indicate a possible correlation between the Veteran's current symptoms and active service.  Thus, the evidence does not reflect an indication that his symptoms may be associated with his in-service treatment.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the Board acknowledges its heightened duty to assist when service treatment records are unable to be located.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the Veteran's service treatment records were determined to be unavailable in a July 2012 memorandum, the Board finds that this is of no consequence in this case; neither continuity of symptomatology nor a medical nexus between the Veteran's current low back strain and his active service have been found.

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c)(2017).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for a back disorder, which he asserts is traceable to documented in-service treatment for a low back strain.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2017); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that either condition on appeal is related to or onset during the Veteran's service.

First, the Veteran's in-service treatment records, including his May 1985 separation examination, refer to treatment for a low back strain, treated with rest and medication.  Significantly, the circumstances of how this low back strain was sustained are not mentioned.  Nonetheless, an in-service injury is conceded.  However, the post-service evidence does not reflect symptoms related to the Veteran's disorders until several years after service.  The earliest record in the claims file documenting low back pain is a May 1997 ER note.  The record describes back discomfort following an occupational injury.  Importantly, the note states that there is no history of back pain or medical problems in the past.  Therefore, a continuity of symptoms is not established based on the clinical evidence of record.

As part of this claim, the Board has considered the Veteran's statements, as well as several buddy statements, regarding his history of symptoms.  Specifically, the Veteran asserts that, contrary to what his December 2012 VA examiner reported, he told the examiner that his back pain had increased, rather than onset, in the past three years, but that it had existed since service.  Moreover, several family members have submitted statements corroborating the Veteran's history of symptomatology.  In this regard, while the Veteran and his family members are not competent to diagnose a disorder such as his back disorder, as such a disorder may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

Here, while the Board is willing to accept that the Veteran experienced low back pain in service, service connection for these disorders cannot be granted based purely off his statements alone.  As an initial matter, the Veteran's family members are not competent witnesses as to his continuity of symptomatology since service, as they have not known the Veteran since service.  Moreover, the Veteran's May 2013 assertion of continuity of symptomatology since service is inconsistent with other evidence of record.  The Veteran sought treatment for exertional chest pain in August 2002, but did not mention back symptoms at that time.  Moreover, as mentioned above, the Veteran sought treatment for an injury in 1997, but did not mention ongoing back symptoms.  The fact that the Veteran sought treatment related to other disorders prior to November 2010, but made no reference to his back symptoms, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had back symptoms at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  This makes it less likely that the Veteran's symptoms are related to active service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Moreover, the evidence of record does not otherwise indicate a relationship between his current complaints and active duty service.  Specifically, as was noted at the Veteran's December 2012 VA examination, the examiner pointed to the Veteran's occupation as a truck driver who unloads his own truck, and his recent tearing down of a mobile home, both incidents which are more likely to have caused his back pain than an injury that occurred over 30 years prior to the Veteran's application for service connection.

The Board has also considered the statements made by the Veteran relating the disorders on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to relate his low back disorder to his treatment in service.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service.  In this case, the evidence does not indicate that the Veteran's symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran's lay assertions in his substantive appeal suggesting such a relation are found to lack competency.

Because the Veteran's right back disorder is not shown to be etiologically related to active service, service connection is denied. 



ORDER

Service connection for a low back disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


